Case: 17-10669      Document: 00514455830         Page: 1    Date Filed: 05/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 17-10669                          May 2, 2018
                                                                          Lyle W. Cayce
BOBBIE JO HEFNER,                                                              Clerk


              Plaintiff–Appellant,

v.

TEXAS HEALTH MEMORIAL HOSPITAL FORT WORTH; TEXAS
HEALTH MEMORIAL HOSPITAL ARLINGTON,

              Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-113


Before JOLLY, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.